 
FIRST AMENDMENT TO FORBEARANCE AGREEMENT

 
This FIRST AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”) is made as of
August 30, 2009, by and among PARKING COMPANY OF AMERICA AIRPORTS, LLC (“PCAA”),
PARKING COMPANY OF AMERICA AIRPORTS PHOENIX, LLC (“PCAA Phoenix”), PCAA SP, LLC
(“PCAA SP”), and PCA AIRPORTS, LTD. (“PCAA Texas” and, together with PCAA, PCAA
Phoenix, and PCAA SP, individually and collectively as the context requires, the
“Borrowers”), PCAA PARENT, LLC, a Delaware limited liability company (the
“Guarantor”), DEKABANK DEUTSCHE GIROZENTRALE, in its capacity as holder of Note
A-l (“Deka”), DEUTSCHE HYPOTHEKENBANK AG, in its capacity as holder of Note A-2
(“Hypo”), and ING REAL ESTATE FINANCE (USA) LLC, in its capacity as holder of
Note A-3 (“ING” and together with Deka and Hypo, the “Note A Co-Lenders”),
CAPMARK FINANCE, INC., in its capacity as holder of Note B-l (“CFI”), CAPMARK
STRUCTURED REAL ESTATE, LTD., in its capacity as holder of Note B-2 (“CSRE” and
together with CFI, the “Note B Co-Lenders”) (the Note A Co-Lenders and the Note
B Co-Lenders collectively, the “Lenders”), ING REAL ESTATE FINANCE (USA) LLC, in
its capacity as agent for the Note A Co-Lenders (the “Note A Agent”) and in its
capacity as administrative agent (the “Administrative Agent”) and CAPMARK
FINANCE, INC., in its capacity as agent for the Note B Co-Lenders (“Note B
Agent” and together with the Note A Agent and the Administrative Agent, the
“Agents”).
 
RECITALS
 
WHEREAS, the parties hereto are parties to that certain Forbearance Agreement
dated as of June 10, 2009 (the “Forbearance Agreement”); and
 
WHEREAS, the parties hereto desire to amend the Forbearance Agreement in certain
respects as provided herein;
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to them in the Forbearance Agreement, as amended by
this Amendment.
 
SECTION 2. Amendments to Forbearance Agreement.
 
2.1          The definition of “Designated Defaults” in Section 1.1 of the
Forbearance Agreement is hereby deleted in its entirety and replaced with the
following:
 
“’Designated Defaults’ shall mean the Events of Default occurring as a result of
(i) Guarantor’s failure to maintain the required Net Worth pursuant to Section
9.18 of the Loan Agreement, (ii) Guarantor’s failure to maintain the required
Liquidity pursuant to Section 9.19 of the Loan Agreement, (iii) Borrower’s
failure to pay in cash interest as set forth in the Loan Agreement pursuant to
Section 11.01(a) of the Loan Agreement, (iv) Borrower’s failure to make any Swap
Payment pursuant to Section 11.01(s) of the Loan Agreement and (v) Borrower’s
failure to pay amounts due on the Maturity Date.”
 
2.2          The definition of “Expiration Date” in Section 1.1 of the
Forbearance Agreement is hereby deleted in its entirety and replaced with the
following:
 
“’Expiration Date’ shall mean October 15, 2009.”


 
 

--------------------------------------------------------------------------------

 
 
2.3         Section 2.2 of the Forbearance Agreement is hereby deleted in its
entirety and replaced with the following:
 
“2.2       Accrual of Interest. Notwithstanding anything contained in the Loan
Agreement or other Loan Documents to the contrary, before the Maturity Date (as
defined in the Loan Agreement), all interest owing in respect of the Loans shall
accrue interest at a rate per annum equal to the non-default rate of interest.
Pursuant to Section 2.04(e) of the Loan Agreement, from and after the Maturity
Date, all interest owing in respect of the Loans shall accrue interest at a rate
per annum equal to the Default Rate (as defined in the Loan Agreement). All
interest that becomes due and payable during the Forbearance Period shall be
paid-in-kind and capitalized.”
 
2.4         Section 7.2 of the Forbearance Agreement is hereby deleted in its
entirety and replaced with the following:
 
“7.2       Payment of Fees and Expenses. The Borrower and the Guarantor agree to
reimburse the Agents and Note A Co-Lenders upon demand from time to time, for
all reasonable and documented out-of-pocket expenses incurred in connection with
the Loan Agreement or the other Loan Documents (which shall be deemed to include
this Forbearance Agreement), including, without limitation, the reasonable and
documented fees and disbursements of the Agents’ and Note A Co-Lenders’ counsel
and advisors. The Borrower agrees that it shall (i) replenish the previously
funded $75,000 retainer the Borrower provided to the Note A Agents’ financial
advisor, when such advisor has applied unpaid outstanding fees and expenses in
an amount equal to or greater than $65,000 against such retainer and (ii) upon
request, fund a $75,000 retainer for a financial advisor for the Note B Agent
and replenish such retainer when such advisor has applied unpaid outstanding
fees and expenses in an amount equal to or greater than $65,000 against such
retainer. For the avoidance of doubt, the Borrower agrees to replenish funds so
that each of the financial advisors may maintain retainers of up to $75,000;
provided, however, that the Borrower and Guarantor shall not be required to pay
the financial advisors to the Note B Agent in excess of $210,000 during the
Forbearance Period.”
 
SECTION 3. Representations and Warranties. As of the date first written above,
all representations and warranties of each of Borrowers and the Guarantor
contained in the Forbearance Agreement, as amended hereby, are true and correct
in all material respects and each such party hereby confirms as to itself each
such representation and warranty made by it or him with the same effect as if
set forth in full herein.
 
SECTION 4. No Modification. No provision of this Amendment may be modified,
amended, waived or extended except by an agreement in writing signed by all of
the parties hereto.
 
SECTION 5. Counterparts. This Amendment may be executed by the parties hereto in
any number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.
 
SECTION 6. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
 
SECTION 7. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL, IN ALL RESPECTS, BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, BUT EXCLUDING, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ALL OTHER
CONFLICTS OF LAWS PRINCIPLES AND CHOICE OF LAW RULES OF THE STATE OF NEW YORK.


 
2

--------------------------------------------------------------------------------

 
 
SECTION 8. Miscellaneous. Upon the effectiveness of this amendment, each
reference in the Forbearance Agreement to “this Agreement”, “hereunder”,
“hereof, “herein”, or words of like import shall mean and be a reference to the
Forbearance Agreement as amended hereby, and each reference to the Forbearance
Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Forbearance Agreement shall mean and be a
reference to the Forbearance Agreement as amended hereby. Except as specifically
amended above, the Forbearance Agreement and all other documents, instruments
and agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.
 
SECTION 9. Release. The Borrower and the Guarantor hereby release, waive, and
forever relinquish all claims, demands, obligations, liabilities and causes of
action of whatever kind or nature, whether known or unknown, which any of them
have, may have, or might assert at the time of execution of this Amendment or in
the future against the Agent, the Lenders and/or their respective parents,
affiliates, participants, officers, directors, employees, agents, attorneys,
accountants, consultants, successors and assigns, directly or indirectly, which
occurred, existed, was taken, permitted or begun prior to the execution of this
Amendment, arising out of, based upon, or in any manner connected with (i) any
transaction, event, circumstance, action, failure to act or occurrence of any
sort or type, whether known or unknown, with respect to the Loan Agreement, any
other Loan Document and/or the administration thereof or the Obligations created
thereby; (ii) any discussions, commitments, negotiations, conversations or
communications with respect to the refinancing, restructuring or collection of
any Obligations related to the Loan Agreement, any other Loan Document and/or
the administration thereof or the Obligations created thereby or (iii) any
matter related to the foregoing, in each case, prior to the execution of this
Amendment.
 
[Signature pages attached]


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.


BORROWERS:


PARKING COMPANY OF AMERICA
AIRPORTS, LLC, a Delaware limited liability
company
 
PARKING COMPANY OF AMERICA
AIRPORTS PHOENIX, LLC, a Delaware limited
liability company
     
By: PCAA Parent, LLC, a Delaware limited
liability company, its sole member
 
By: PCAA Parent, LLC, a Delaware limited
liability company, its sole member
       
By: 
/s/ Charles Huntzinger
   
By: 
/s/ Charles Huntzinger
   
Name: Charles Huntzinger
     
Name: Charles Huntzinger
   
Title: Chief Executive Officer
     
Title: Chief Executive Officer
     
State Identification Number: 3561583
Tax Identification Number: 55-0799249
 
State Identification Number: 3561638
Tax Identification Number: 73-1678343



PCAA SP, LLC, a Delaware limited liability
company
 
PCA AIRPORTS, LTD, a Texas limited
partnership
     
By: PCAA Parent, LLC, a Delaware limited
liability company, its sole member
 
By: PCAA GP, LLC, a Delaware limited liability
company, its general partner
             
By: PCAA Parent, LLC, a Delaware limited
 
By: 
/s/ Charles Huntzinger
 
liability company, its sole member
   
Name: Charles Huntzinger
       
Title: Chief Executive Officer
   

     
By: 
/s/ Charles Huntzinger
State Identification Number: 4005464
     
Name: Charles Huntzinger
Tax Identification Number: 20-3223465
     
Title: Chief Executive Officer
         
State Identification Number: 800143785
Tax Identification Number: 73-167348



 
S-1

--------------------------------------------------------------------------------

 
 
GUARANTOR:
PCAA PARENT, LLC, a Delaware limited liability company
   
By: 
/s/ Charles Huntzinger
 
Name: Charles Huntzinger
 
Title: Chief Executive Officer

 
S-2

--------------------------------------------------------------------------------




NOTE A AGENT AND LENDER:
 
ING REAL ESTATE FINANCE (USA) LLC
 
By: 
/s/ Maria D. Kastanis
 
Name: MARIA D. KASTANIS
 
Title: SENIOR DIRECTOR
 
By: 
/s/ Yelena Kharnas
 
Name: YELENA KHARNAS
 
Title: VICE PRESIDENT

 
S-3

--------------------------------------------------------------------------------


 
NOTE A LENDERS:
 
DEUTSCHE HYPOTHEKENBANK AG
 
By: 
/s/ Michael Müller
 
Name: Michael Müller
 
Title: AUTHORIZED OFFICER
 
By: 
/s/ Frank Müller
 
Name: Frank Müller
 
Title: authorized officer
 
DEKABANK DEUTSCHE GIROZENTRALE
   
By:
   
Name:
 
Title:
 
By: 
   
Name:
 
Title:

 
S-4

--------------------------------------------------------------------------------


 
NOTE A LENDERS:
 
DEUTSCHE HYPOTHEKENBANK AG
 
By: 
   
Name:
 
Title:
 
By: 
   
Name: 
 
Title: 
 
DEKABANK DEUTSCHE GIROZENTRALE
   
By:
/s/ Dietmar Klein
 
Name: Dietmar Klein
 
Title: Managing Director
 
By: 
/s/ Burkhard Mau
 
Name: Burkhard Mau
 
Title: Executive Director

 
S-4

--------------------------------------------------------------------------------


 
NOTE B AGENT AND LENDERS:
 
CAPMARK FINANCE INC.
 
By:
/s/ David Blum
 
Name:  David Blum
 
Title:  Vice President
 
CAPMARK STRUCTURED REAL ESTATE, LTD.
   
By: 
/s/ David Blum
 
Name:  David Blum
 
Title:  Vice President

 
S-5

--------------------------------------------------------------------------------


 